DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 13 Jul 2021 has been entered.  Claims 1-7, 9-16, and 18-20 are pending in the application with claims 8 and 17 cancelled.  Claims 1 and 12 are currently amended.  Applicant’s amendment to the Claims have not overcome the 35 U.S.C. 112 rejection previously set forth in the Non-Final Office Action mailed 15 Apr 2021.  Those issues are addressed in the below examiner’s amendment.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Ryann Beck (#68635) on 28 Jul 2021.

The application has been amended as follows: 
Claim 12, Ln. 1 has deleted “vaporizer”
Claim 12, Ln. 3 has replaced “a reservoir” with --the reservoir--
Claim 20, Ln. 1 has replaced “claim 12” with --claim 19--

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim 1 is allowed for having been amended to include all limitations of former claim 8, which was indicated as allowable subject matter in the preceding Office action. Claim 12 is allowed for having been amended to include all limitations of former claim 17, which was indicated as allowable subject matter in the preceding Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376.  The examiner can normally be reached on M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785